Citation Nr: 1125886	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1970 to March 1972.  His duty included service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the RO.  

In May 2011, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The issue of entitlement to service connection is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1996, the Board denied the Veteran's claim of entitlement to service connection for multiple sclerosis.

2.  Evidence associated with the record since the Board's January 1996 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for multiple sclerosis. 


CONCLUSIONS OF LAW

1.  The Board's January 1996 decision, which denied the Veteran's claim of entitlement to service connection for multiple sclerosis, is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1100 (1995).  

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for multiple sclerosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's application to reopen his claim of entitlement to service connection for multiple sclerosis, the Board must determine whether VA has met its statutory duty to assist him in the development of that issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for multiple sclerosis.  That claim was denied by Board in January 1996.  The Veteran was notified of each of that decision, as well as his right to appeal that decision to the United States Court of Appeals for Veterans Claims.  However, he did not file such an appeal; and, therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7103, 7104; 38 C.F.R. 38 C.F.R. § 20.1100.  

In February 2006, the Veteran filed an application to reopen his claim of entitlement to service connection for multiple sclerosis.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA informed the Veteran of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment by private health care providers from January 1984 through June 2007; the report of a March 1992 VA examination; records reflecting his treatment by VA from November 2000 through July 2010; a May 2011 statement from a former co-worker; and the transcript of his May 2011 video conference.  

In sum, the Veteran has been afforded a meaningful opportunity to show why VA should reopen his claim of entitlement to service connection for multiple sclerosis.  He has not identified any outstanding evidence in that regard; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for multiple sclerosis.  

Analysis

The Veteran contends that the evidence he submitted since the Board's January 1996 decision is new and material for the purpose of reopening his claim of entitlement to service connection for multiple sclerosis.  After reviewing the record, the Board agrees.  Therefore, the case is reopened, and, to that extent, the appeal is granted.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection for multiple sclerosis may be presumed when such disability is shown to a degree of 10 percent or more within seven years of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307 (2010).  

Service connection may also be presumed when the Secretary of VA determines that a disorder is the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, however, unless specifically so determined by the Secretary of VA.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In January 1996, when the Board denied the Veteran's claim of service connection for multiple sclerosis, the evidence on file consisted of the Veteran's service treatment records ; records reflecting his treatment by private health care providers from January 1984 through December 1991; and the report of his March 1992 VA examination.  Such evidence showed that the Veteran's multiple sclerosis had been diagnosed initially in 1985, more than seven years after his separation from active duty.  In 1985, he reported a five year history of experiencing symptoms of multiple sclerosis.  However, the Board noted that even if multiple sclerosis had first been manifested in 1980, that was still more than seven years after the Veteran's separation from service.  Absent evidence of multiple sclerosis in service or during the presumptive period, the Board found that the Veteran did not meet the criteria for service connection for multiple sclerosis.  Therefore, service connection was denied; and, as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's January 1996 decision includes a statement from one of the Veteran's former co-workers, J. C.  Mr. C. reported that he had worked with the Veteran in the late 1970's and that during that time, the Veteran demonstrated numbness on one side of his face, slurred speech, and dizziness.  Mr. C. noted that shortly thereafter, the Veteran began to complain of tingling and numbness in his arm.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to fill the deficits in the evidence which existed at the time of the Board's January 1996 decision.  It is consistent with the symptoms the Veteran was reporting at the time of his diagnosis of multiple sclerosis in 1985 and suggests that such symptoms had been present since the late 1970's.  When considered with the evidence previously of record, Mr. C.'s statement raises a reasonable possibility of substantiating the claim of entitlement to service connection for multiple sclerosis.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for multiple sclerosis is granted.


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for multiple sclerosis.   Elkins.  However, it would be premature for the Board to do so in this decision, as additional development of the evidence is required.  

During his video conference the Veteran testified that his multiple sclerosis had first been manifested in the late 1970's, when he was employed at Frontier Electric in Rangely, Colorado.  Mr. C.'s May 2011 statement tends to support that testimony.  However, the Veteran's records from his employment with Frontier Electric have not been associated with the claims folder.  Those records could well be relevant to his claim.

A review of the record discloses that in April 1992, the Veteran was awarded Social Security Disability benefits.  His period of disability reportedly began in October 1991; however, the disability was not identified.  In this regard, the Board notes that the Veteran's Social Security records have not been associated with the claims folder.  

In March 2006 and June 2007, K. T., D.O.; R. M. L., D.O.; and S. B., M.D. opined that the Veteran's exposure toxic chemicals in service, including Agent Orange, could be related to the onset of his multiple sclerosis.  In March 2007, Dr. B. stated that such exposure could have at least made the Veteran's multiple sclerosis worse.  

During an October 2010 consultation with the VA Neurology Service, the Veteran reported several discreet bouts of neurologic dysfunction, the first in 1979.  Following the consultation, the VA physician reported that the Veteran had had multiple sclerosis for over 30 years and that his history was consistent with his first exacerbation occurring in 1979.  

In reviewing the record, the Board also notes that the Veteran has not had a VA examination to determine the etiology of his multiple sclerosis.  In March 2008, the Veteran requested such an examination, observing that with his type of medical problems, he would think such an examination was necessary.

Inasmuch as there may be outstanding evidence which could support the Veteran's appeal, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following actions:

1.  Ask the Social Security Administration for the records associated with the Veteran's April 1992 award of Social Security Disability benefits.  Such records should include, but are not limited to, the medical records supporting the award.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Contact Frontier Electric in Rangely, Colorado and request that it verify the dates of the Veteran's employment and provide copies of the following:  the Veteran's attendance records and reasons for any absences; medical records and the reports of any pre-employment examinations; and reports of duty limitations and any accommodations made by Frontier Electric due to those limitations.  

If the foregoing documents are unavailable, request that the Frontier Electric provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide any employment records in his possession which addresses the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

If records of the Veteran's employment with Frontier Electric are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).
3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a neurologic examination to determine the nature and etiology of any neurologic disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If multiple sclerosis is found, the examiner must identify the elements supporting the diagnosis.  The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's multiple sclerosis was first manifested during the seven years following his separation from service.  In so doing, the VA examiner must consider and respond to March 2006 statements from K. T., D.O., and R. M. L., D.O. and the June 2007 statement from S. B., M.D. concerning the possible relationship between the Veteran's multiple sclerosis and his exposure to Agent Orange in service.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2010).  

In the event that the Veteran does not report for the aforementioned examination, the notice scheduling the examination must be associated with the claims folder.  In this regard, it should be noted whether any such notice was returned to VA as undeliverable.

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for multiple sclerosis. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


